DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebaugh et al. (US 2007/0013967 A1, hereinafter “Ebaugh”).

	Regarding claim 1, Ebaugh teaches
A computer-implemented method for processing an output of batch processed information, the method comprising: 
receiving the output of information batch processed from a number of locations in a computer system for an organization [Ebaugh, ¶ 0059]; 
separating the output into individual documents and individual forms [Ebaugh, ¶ 0059]; 
indexing the individual documents and forms according to metadata, wherein the metadata includes structural attributes extracted from the individual documents [Ebaugh, ¶ 0060] and forms, and company relevant parameters identified from business intelligence for the organization [Ebaugh, ¶ 0067]; 
storing the individual documents and forms in association with the metadata [Ebaugh, ¶ 0244]; 
responsive to storing the individual documents and forms, generating an event message, wherein the event message comprises information about the storing of the individual documents and forms [Ebaugh, ¶ 0082]; 
publishing the event message to a message pipeline [Ebaugh, ¶ 0078]; and 
notifying a subscribed client device about the event message, including a notification of availability of the individual documents and individual forms separated from the output [Ebaugh, ¶ 0082].

	Regarding claim 2, Ebaugh teaches the computer-implemented method of claim 1, wherein indexing the individual documents and forms further comprises: 
extracting structural metadata from the individual documents and forms [Ebaugh, ¶ 0060]; 
identifying the company relevant parameters from a database of business intelligence for the organization [Ebaugh, ¶ 0067]; 
building an index document for each of the individual documents and forms, wherein Ebaugh, ¶ 0079]; and 
generating an index from the index documents [Ebaugh, ¶ 0079].

Regarding claim 3, Ebaugh teaches the computer-implemented method of claim 2, wherein the company relevant parameters comprise: 
a category of information about human resources, wherein the category is selected from the group consisting of payments, benefits, and training [Ebaugh, ¶ 0085]; 
an intended audience within the organization, wherein the intended audience indicates employees to whom the information is relevant, wherein the intended audience is selected from a group consisting of employees and managers [Ebaugh, ¶ 0067]; and 
a department in the organization, wherein the department indicates divisions of the organization to which the information is relevant, wherein the department is selected from a group consisting of a finances department, a human resources department, a product development department, a marketing department, and a sales department [Ebaugh, ¶ 0067].

Regarding claim 4, Ebaugh teaches the computer-implemented method of claim 2, wherein the structural attributes extracted from the individual documents and forms comprise: a domain identifier, a page name, a section name, a media type, access permissions, a language for the page, a main topic of the page, keywords in the page, and an access/entry point for the page [Ebaugh, ¶ 0060].

Regarding claim 5, Ebaugh teaches the computer-implemented method of claim 1, further comprising: 
receiving a search query from a client system, wherein the search Ebaugh, ¶ 0067]; 
interpreting the search query according to the data context of the user within the organization [Ebaugh, ¶ 0245]; and 
identifying at least one of the individual documents and forms according to the interpreted search query [Ebaugh, ¶ 0245].

Regarding claim 6, Ebaugh teaches the computer-implemented method of claim 5, wherein identifying at least one of the individual documents and forms further comprises: 
filtering the index documents according to the data context of the user within the organization [Ebaugh, ¶ 0201]; and 
identifying at least one of the individual documents and forms from a filtered subset of the index documents [Ebaugh, ¶ 0245].

Regarding claim 7, Ebaugh teaches the computer-implemented method of claim 6, further comprising: 
ranking the filtered subset of the index documents according to the data context of user [Ebaugh, ¶ 0195]; and 
suggesting the individual documents and forms that correspond to the filtered subset of the index documents as search results [Ebaugh, ¶ 0195].

	Claims 8-14 and 15-21 correspond to claims 1-7, respectively, and are rejected for the same reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152